Citation Nr: 0702147	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-33 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right hip disability, prior to April 25, 2003.

2.  Entitlement to an initial evaluation in excess of 30 
percent for a right hip disability, from April 25, 2003, 
through May 2, 2004, and from July 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active, honorable service from March 1998 to 
March 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in April 2003, the RO granted the 
veteran's claim for service connection for a right hip 
disability, and assigned a noncompensable evaluation for it, 
effective May 31, 2002.  The veteran disagreed with the 
assigned rating.  Based on the receipt of additional 
information, the RO assigned a 10 percent evaluation for the 
right hip disability, effective May 31, 2002, in a July 2003 
rating decision.  Thereafter, the RO assigned a 100 percent 
evaluation, effective May 3, 2004, initially under the 
provisions of 38 C.F.R. § 4.30 (2006), and thereafter under 
the provisions of Diagnostic Code 5255, and a 30 percent 
evaluation from July 1, 2005.  This case was previously 
before the Board in November 2005, at which time it was 
remanded for additional development of the record.  In a 
rating decision dated in May 2006, the RO assigned a 30 
percent evaluation, effective April 25, 2003.  The case is 
again before the Board for appellate consideration

FINDINGS OF FACT

1.  Prior to April 25, 2003, the veteran's right hip 
disability was manifested by full range of motion and was not 
productive of more than mild hip or knee disability.  

2.  From April 25, 2003, through May 2, 2004, the veteran's 
right hip disability was productive of no more than severe 
hip disability.  

3.  From July 1, 2005, the veteran's right hip disability is 
manifested by slight limitation of motion, and complaints 
pain and weakness.  There is no evidence of giving way or 
instability.  


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent prior to April 
25, 2003, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5255 
(2006).

2.  A rating in excess of 30 percent from April 25, 2003, 
through May 2, 2004, and from July 1, 2005, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5054, 5255 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in May 2004, January 2005 and July 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  A letter requesting evidence was also 
issued in November 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post service VA and private medical records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield v. 
Nicholson, NO. 02-1077 (Vet. App. Dec. 21, 2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including those at the Board hearing, service medical 
records, private and VA medical records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.
(If not an appeal with an initial grant, delete the 
highlighted portion).

The veteran suffered a traumatic right hip dislocation in a 
motor vehicle accident during service in 1999.  The April 
2003 rating decision established service connection and a 
noncompensable evaluation for that disability under 
Diagnostic Code 5010.  A July 2003 rating decision increased 
the evaluation to 10 percent under Diagnostic Codes 5010-
5255.

Under Diagnostic Code 5255, an 80 percent evaluation may be 
assigned for fracture of the shaft or anatomical neck of the 
femur, with nonunion, with loose motion (spiral or oblique 
fracture).  A 60 percent evaluation may be assigned with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace or with fracture of the surgical neck of the 
femur, with false joint.  A 30 percent evaluation may be 
assigned for malunion of the femur with marked knee or hip 
disability.  With moderate knee or hip disability, a 20 
percent evaluation may be assigned, and a 10 percent 
evaluation is assignable with slight knee or hip disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 100 percent evaluation may be assigned for hip replacement 
(prosthesis) with prosthetic replacement of the head of the 
femur or of the acetabulum for 1 year following implantation 
of prosthesis.  A 90 percent evaluation may be assigned 
following implantation of prosthesis, with painful motion or 
weakness such as to require the use of crutches.  A 70 
percent evaluation is assignable for markedly severe residual 
weakness, pain or limitation of motion following implantation 
of prosthesis.  With moderately severe residuals of weakness, 
pain or limitation of motion, a 50 percent evaluation may be 
assigned.  The minimum rating assignable is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5054.

The initial question before the Board is whether a rating in 
excess of 10 percent is warranted for the period from May 31, 
2002, through April 24, 2003.  

The evidence supporting the veteran's claim includes his 
statements that his disability was more severe than 
contemplated by the 10 percent evaluation.  During the 
hearing before the undersigned in July 2005, the veteran 
testified that, prior to his surgery in May 2003, his hip 
pain rated a 10/10.  He related that he used a cane and that 
he could not stand for more than 20 minutes at a time.  He 
also claimed that he had limitation of motion of the right 
hip.

The evidence against the veteran's claim includes the 
findings on the VA examination conducted in March 2003.  The 
Board acknowledges that the veteran reported that he was 
unable to stand up for long periods of time and that he could 
not run.  It was noted that his gait and posture were normal.  
The hip condition did not require bed rest or treatment by a 
physician.  In addition, the Board observes that the veteran 
was able to walk and climb stairs and even push a lawnmower.  
This contradicts his allegation at the hearing to the effect 
that prior to the surgery, he could not leave his bed.  The 
examination report also demonstrated that the veteran had 
full range of motion of the right hip.  There was no pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
objective evidence fails to establish that there was more 
than slight hip impairment.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2006) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the March 2003 VA 
examination failed to demonstrate the presence of pain or 
weakness in the right hip.  Therefore, a higher rating is not 
warranted under these provisions.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his right hip disability.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for a right hip disability prior to April 25, 2003.  

Effective April 25, 2003, the RO awarded a 30 percent rating 
for the right hip condition.  As noted above, a temporary 
total rating under 38 C.F.R. § 4.30 was in effect from May 3, 
2004 through June 30, 2004, and a 100 percent evaluation 
under Diagnostic Code 5055 was in effect from July 1, 2004, 
through June 30, 2005, and then the 30 percent evaluation was 
restored, effective July 1, 2005.  The remaining question in 
this case, therefore, is whether a rating in excess of 30 
percent is warranted for the period beginning on April 25, 
2003, with the exception of the period during which a 100 
percent evaluation was assigned.  

The evidence supporting the veteran's claim includes his 
statements and some findings on VA medical records.  On April 
25, 2003, the veteran complained that his hip pain had been 
worse in the past weeks.  An examination revealed that he was 
unable to raise his leg or hip more than 40 to 50 degrees.  
He was described as having moderate loss of motion of the 
right hip in May 2003.  That month, he stated that he had 
done relatively well until the spontaneous onset of an 
increase in pain and loss of motion and giving out of the 
right hip while walking about three to four months earlier.  
An examination revealed that he walked leaning heavily onto a 
cane in his right hand.  There was moderate loss of motion of 
the right hip, and significant pain was reported with forced 
internal rotation.  X-ray studies of the right hip the 
previous month revealed avascular necrosis with moderate 
collapse of the right femoral head and significant narrowing 
of the joint space.  The veteran was advised to use crutches 
at all times, and to avoid weight bearing on the right leg.  
When seen in October 2003, it was noted that the right lower 
extremity was 1 centimeter shorter than the left, and that 
the veteran could not heel walk on the right.  He could not 
raise his hip more than 40 to 50 degrees.  In April 2004, the 
veteran stated that he had done relatively well until 
November 2003, when he started to play basketball, and 
experienced the slow onset of right lateral hip and groin 
pain that was aggravated by weight bearing, lifting and long 
standing.  He indicated that he had had to quit his job due 
to pain, which was 8/10.  An examination revealed that his 
right leg was shorter than his left leg.  Flexion was to 35 
degrees; internal and external rotation were to 0 degrees; 
and adduction was to 10 degrees.

The veteran underwent a right hip arthroplasty in May 2004.  

The evidence against the veteran's claim includes the medical 
findings of record.  The Board notes that when the veteran 
was seen in a VA outpatient treatment clinic in August 2003, 
it was reported that he had no significant limp and only had 
pain at the extremes of motion.  On the VA examination in 
July 2006, the veteran acknowledged that he had experienced 
severe pain until the joint replacement surgery in 2004 that 
markedly improved his condition.  He had only on and off 
discomfort, and he did not require further medications.  He 
also related that he was able to bear weight with no 
assistive device required.  An examination demonstrated no 
deformity, giving way, instability, episodes of dislocation, 
subluxation or locking, or effusion.  Some pain, stiffness 
and weakness were reported.  The veteran's gait was normal.  
While there was some limitation of motion of the hip, there 
was no additional limitation of motion on repetitive use of 
any movement, and leg lengths were equal.  Specifically, 
flexion was 0 to 100 degrees, at which point the veteran felt 
pain.  Extension was 0 to 15 degrees.  The examiner diagnosed 
status post right hip replacement for avascular necrosis of 
the femoral head, and history of traumatic dislocation of the 
right hip.  He commented that it was productive of mild 
functional impairment.  

The Board concludes that the medical findings on examination 
establish that the right hip disability was not productive of 
more than marked knee or hip disability from April 25, 2003, 
until his surgery in June 2004.  In addition, the recent VA 
examination did not demonstrate that the residuals of the 
right hip disability are more than moderately severe.  
Moreover, the evidence does not reveal flexion limited to 10 
degrees, which would warrant a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent from 
April 25, 2003, through May 2, 2004, or from July 1, 2005. 


ORDER

An initial evaluation in excess of 10 percent for a right hip 
disability, prior to April 25, 2003, is denied.

An evaluation in excess of 30 percent for a right hip 
disability, from April 25, 2003, through May 2, 2004, and 
from July 1, 2005, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


